In a matrimonial action in which the parties were divorced by judgment entered January 6, 1986, the plaintiff appeals from an order of the Supreme Court, Rockland County (Garvey, J.), dated September 23, 2008, which denied his motion, inter alia, pursuant to CPLR 5015 (a) to vacate a money judgment in favor of the defendant and against him, which was entered upon his default in opposing the defendant’s motion for, among other things, a money judgment in the sum of $104,484.92.
Ordered that the order is affirmed, with costs.
*1214The Supreme Court providently exercised its discretion in denying the plaintiff former husband’s motion to vacate the money judgment which had been entered upon his default (see CPLR 5015 [a] [1]; Spinardi v Spinardi, 36 AD3d 683 [2007]; McClaren v Bell Atl., 30 AD3d 569 [2006]; Kurtz v Mitchell, 27 AD3d 697 [2006]; Binna Han v Chungwon Bark, 25 AD3d 586 [2006]; Roussodimou v Zafiriadis, 238 AD2d 568, 568-569 [1997]).
The plaintiff’s remaining contention is without merit. Spolzino, J.P., Santucci, Florio and Lott, JJ., concur.